ORDER
PER CURIAM.
Appellant, Kim Robinson, appeals from an order of the Circuit Court of the County of St. Louis directing a verdict for respondents, Edwin and Esther Frank, d/b/a The Frank Company, in this personal injury case. We ’affirm.
*731We have reviewed the briefs of the parties, the legal file and the transcript and find the trial court’s judgment is supported by substantial evidence. In addition, no error of law appears. As this court further finds an opinion would have no precedential value, we affirm the trial court’s order pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties, has been provided explaining the reasons for our holding.